lepmfeait quley wo tof ct-0 internal_revenue_service department of the treasury washington dc rrr kkekeekr ere kek kek person to contact tk kk rrr rk eh her kerr kkk keke telephone number krkekkekrerkeeee kkk kkk kek kkk kk eker eker kkk eee herkkrek keke kekkkkekkekekeek kerr kerri eker ke kkekke kkk eek refer reply to op e ep t attn k er rrr erk date ker kek eee keke kkk mar legend state a employer mis rrr ioi io rior rik a ak kerr erk ree eek plan x i foi iir iii rrr ito iir tok kkk eker ka kk rekrkekkekk ker eker ek keke eker kr kk kek dear mrekkeerkekeererkekke this is in response to a ruling_request dated date as supplemented by correspondence dated may and submitted july on your behalf by your authorized representative with respect to an arrangement described under sec_403 b and b and january and february of the internal_revenue_code code the following facts and representations have been submitted on your behalf employer m a state a school corporation effective reduced the terms of its sec_403 plan january to writing in one document plan x continuing to provide certain benefits to eligible employees on and after date employer m is an educational_organization described in sec_170 b a ii code and an instrumentality of state a for the purpose of of the pursuant to sections dollar_figure and dollar_figure of plan x rollover there are no nonelective employer contributions contributions and salary reduction contributions only are permitted nor employer matching_contributions contributions under plan x are applied to individual annuities issued to each participant who may purchase such annuities from any of fourteen different sec_403 vendors section dollar_figure d of plan x defines annuity_contract as an individual or group_annuity_contract fixed or variable issued by a life_insurance_company authorized to do business in state a which provides for periodic_payments at regular intervals whether for a period certain or for one or more lives or of the code held by a bank or an approved non-bank trustee or a custodial_account as defined in sec_403 n o kkk ke kr kek kkk kek eek ere kee kkeekekekkekekekrekke kkk kk kek custodian under sec_401 the assets of which are invested exclusively in regulated_investment_company stock section dollar_figure of plan x provides that a participant who a specified dollar amount from his her is an eligible_employee may enter into a written salary reduction agreement with employer m whereby a participant agrees to contribute each pay_period pre-tax contributions to plan x of compensation binding and is irrevocable with respect to amounts earned while the agreement is agreement applies only to amounts earned after such agreement is effective the salary reduction agreement also provides that an employee will not be permitted to make more than one such agreement during the calendar_year but may make change or discontinue the agreement nonretroactively the salary reduction agreement is legally the salary reduction in effect under sec_4 a of plan x elective_deferrals made on behalf of any employee may not exceed the limitation in effect under sec_402 employee's taxable_year as increased by code sec_402 elective_deferrals which exceed the limit during the year are distributed to the participant according to the procedure set forth within sec_4 b of plan xx and applicable to such year of the code during the pursuant to section dollar_figure of plan x the maximum addition to a participant's account during any calendar_year shall not exceed the lesser_of dollar_figure or fourth of the dollar limitation in effect under sec_415 a participant's annual compensation as defined in sec_415 of the alternative limits set forth in sec_415 the code if the participant is eligible for such election however a participant may elect one of the code or percent of the if greater or of the code of section dollar_figure of plan x provides generally that the under this twenty percent total contributions to plan x may not exceed the participant's maximum exclusion_allowance section the participant's exclusion_allowance equals the the participant's years product of of service and the participant's includible_compensation reduced by amounts previously excludable ie contributed by employer m to a b plan in prior plan years employer in prior plan years to a qualified_cash_or_deferred_arrangement under sec_402 of the code or a simplified_employee_pension under sec_408 code under sec_457 which were excludable from the participant's gross_income for such years and accrued by the participant in prior plan years under a plan ii amounts contributed by employer m or any other or to an eligible_state_deferred_compensation_plan iii amounts i amounts of the hr kk kkk kek kkk kher kee kk keke kee eee kk kkk eere keke kk keke qualified under sec_401 of the code or amounts contributed toward the purchase of an annuity_contract under a plan which meets the requirements of sec_404 a the code of pursuant to sec_2 d of plan x each annuity_contract purchased under the plan must provide that each participant's rights thereunder are nonforfeitable at all times under the plan shall be subject_to transfer assignment_or_alienation section dollar_figure of plan x provides that no benefit article vi of plan x provides that distributions must satisfy the requirements of sec_401 a and or the incidental death_benefit requirement not subject_to sec_403 of the code of the code plan x is section b of plan x provides generally that amounts in a participant's account held under a code sec_403 b custodial_account may not be distributed prior to the date such participant attains age separates from service incurs a financial hardship becomes disabled or dies under section dollar_figure of plan x generally distribution of the calendar_year following the year in which such of a participant's interest must begin not later than april participant attains age except for those portions of the account balance which accrued prior to date such required_distribution may be made over the life of the participant and a designated_beneficiary or over a period not extending beyond the life expectancy of the participant or the life expectancies of the participant and a designated_beneficiary the pre-1987 account balances of a participant must be distributed to such participant no later than april calendar_year following the year in which the participant attains age such required_distribution must be made in accordance with the minimum incidental benefit distribution rules over the life of the participant or over the lives of the participant and a designated_beneficiary of the under section dollar_figure of plan x if distribution of a participant's interest has begun and the participant dies before the entire_interest in his or her account is distributed the remaining portion of such interest must be distributed at least as rapidly as under the method of distribution used at the date of death had not begun distributions before his or her death the participant's entire_interest must be distributed to the designated beneficiaries within five years after the death if the participant 9g i rrr keke kk ere kee keke kee keke ere re krrekee kr ee kek ree keekekekekree of such participant surviving_spouse of the participant the date on which distributions are required to begin shall not be earlier than the date on which the participant would have attained age if such designated_beneficiary is the article vii of plan x provides that a distributee may a direct an eligible a series of substantially equal elect to have any portion of an eligible_rollover_distribution paid directly to an eligible_retirement_plan specified by a distributee in a direct_rollover rollover is defined as a payment by plan x to an eligible_retirement_plan specified by a distributee rollover_distribution is defined as any distribution of all or any portion of the balance_to_the_credit of the distributee except that it does not include any distribution that is one of periodic_payments not less frequently than annually made for the life or life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and his designated_beneficiary or for a specified period of ten years or more minimum distributions under sec_401 any distribution which is not subject_to federal_income_tax withholding or any other distribution which is not considered an eligible_rollover_distribution under sec_402 of the code and the regulations thereunder article vii also defines eligible_retirement_plan as generally meaning an individual_retirement_account as described in sec_408 and sec_403 of the code that accepts the distributee's eligible_rollover_distribution to a surviving_spouse an eligible_retirement_plan means an individual_retirement_arrangement or an individual_retirement_annuity the term also does not include required of the code or an annuity under section however in the case of distribution of the code b based on the foregoing facts and representations your authorized representative has requested a ruling that plan x satisfies the requirements of the code as applicable toa program described under sec_403 contributed on behalf of employees by employer m pursuant to salary reduction agreements shall be excluded from the employees' gross_income in the year of the contribution to the extent such amounts do not exceed the applicable limits described in the code and amounts sec_403 of the code provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance as defined in sec_403 b services for an employer which is exempt from tax under of the code provided the employee perform sec_1yy92zi gs hk ik kkk reiki kkk eir ikke erik kiki ker ere eee keke ere er of the code as a state a political of the code which is an organization described in or the employee performs services for an a state or an agency_or_instrumentality of sec_501 sec_501 educational_institution as defined in sec_170 b a subdivision of any one or more of the foregoing is not subject_to sec_403 of the code employee's rights under the contract are nonforfeitable except for failure to pay future premiums is purchased under a plan which meets the nondiscrimination requirements of sec_403 the case of a contract purchased by a church and the case of a salary reduction agreement the plan meets the requirements of sec_401 the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code of the code except in in a contract purchased under a plan which provides the annuity_contract sec_403 such contract the of sec_403 e of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the contract must meet the requirements of sec_401 a arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements providing for elective_deferrals of an employer maintaining such plan the limitation in effect under sec_402 for taxable years beginning in such calendar_year of the code requires a code sec_403 b of the code section to of the code except as provided in sec_403 of the code a custodial_account described in sec_403 is treated as an annuity_contract for all purposes of the code sec_403 provides that the amounts paid_by a qualifying employer to a custodial_account which satisfies the requirements of sec_401 shall be treated as amounts contributed by the employer for an annuity_contract for his employer if the amounts are to be invested in regulated_investment_company stock to be held in that custodial_account and under the custodial_account no such amounts may be paid or made available to any distributee before the employee dies attains age separates from service becomes disabled within the meaning of sec_72 or in the case of contributions made pursuant to a salary reduction agreement encounters financial hardship sec_403 b provides that a custodial_account shall which satisfies the requirements of sec_401 be treated as an organization described in sec_401 fio iii io io ioi io io oi i ok solely for purposes of subchapter_f and subtitle f with respect to amounts received by it investment thereof and income from sec_401 of the code provides that a custodial_account shall be treated as a qualified_trust under sec_401 if the assets thereof are held by a bank as defined in sec_408 or another person who demonstrates to the satisfaction of the secretary that the manner in which he will hold the assets will be consistent with the requirements of sec_401 sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure sec_402 of the code provides that the limitation under paragraph shall be increased but not to any amount in excess of dollar_figure by the amount of any employer contributions for the taxable_year used to purchase an annuity_contract under sec_403 of the code under a salary reduction agreement sec_402 of the code provides that in the case of for i dollar_figure of a qualified_employee of a qualified_organization with respect to employer contributions to purchase an annuity_contract under sec_403 of the code under a salary reduction agreement the limitation of sec_402 the code as modified by sec_402 of the code any taxable_year shall be increased by whichever of the following is the least ii dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or iii the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary a qualified_organization for these purposes means any education organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and includes any organization described in sec_414 e b of the code and a qualified_employee means any employee who has completed years_of_service with the qualified_organization sec_1 b -1 b provides in pertinent part applicable to amounts contributed by the employer for an annuity_contract as_a_result_of_an_agreement with an of the income_tax regulations that the exclusion_allowance is frr kkk kk kirk kr kirk ikk kk kek kk eek ere kee ker eere eker ee employee to take a reduction in salary or to forego an increase in salary effective for tax years beginning after date section a of the small_business job protection act of sbjpa provides that the frequency that an employee is permitted to enter into a salary reduction agreement the salary to which such an agreement may apply and the ability to revoke such an agreement shall be determined under the rules applicable to cash or deferred elections under sec_401 of the code sec_415 of the code provides in relevant that an annuity_contract described in sec_403 b part shall not be considered as an annuity_contract described in sec_403 unless it satisfies the sec_415 limitations in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shall reduce the exclusion_allowance as provided for in the case of an annuity_contract described _by sec_403 b under sec_415 of the code contributions to a sec_403 plan for a limitation_year are generally limited to the lesser_of compensation a dollar_figure or of b sec_403 of the code requires that of the code with respect to benefits accruing arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 after december date distributions made after december of sec_401 of the code are met a rollovers of distributions made after december of the code contains provisions for direct in addition this section requires that in taxable years ending after such the requirements section for sec_401 of the code provides generally for a mandatory benefit_commencement_date at age and specifies required_minimum_distribution rules for the payment of benefits from qualified_plans beginning after december amended sec_401 required_beginning_date means april year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires to provide that the term section a of sbupa of the calendar for taxable years sec_403 of the code provides generally that sec_403 annuity_contract distributions g5 rt tkk rr kkk ik ik kkk ir re tkr ke ir kkk keke kkk kk kr rik of the code may be paid only when the employee attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 c attains age separates from service dies becomes disabled within the meaning of sec_72 code or in the case of hardship provide for the distribution of any income attributable to such contributions in the case of hardship such contract may not of the with respect to your ruling_request you represent that employer m is an employer which is an instrumentality of state a and that employees for whom annuity_contracts are purchased perform services for an education organization described in sec_170 is not subject_to sec_403 transferability are present in plan x as required by sec_401 a ii of the code the restrictions on plan xx plan x provides an appropriate manner for participants to defer a portion of their compensation through legally binding salary reduction agreements the amounts that may be contributed during a year to the limitations imposed by sec_402 sec_401 b b contributions are fully vested and nonforfeitable at all times a participant's salary_reduction_plan x properly limits of the code and plan x correctly limits under sec_403 of the distributions made pursuant to the salary the code reduction agreemént to attainment of age separation_from_service death disability or hardship plan x satisfies the sec_403 requirements and limits contributions in accordance with sec_403 and of the code in addition and g additionally plan x requires that minimum distributions be made to individuals in a manner consistent with the requirements imposed under sec_401 code of the plan x also properly provides rules under article vi for direct rollovers and transfers as required by sec_401 a of the code plan x complies with all of the requirements of sec_403 contributions are invested in custodial accounts investing in the shares of one or more regulated_investment_companies of the code including the requirement that accordingly based on the foregoing law and facts we conclude with respect to your ruling_request that plan xx satisfies the requirements of sec_403 of the code and 19s92105 fe tr ek kor tok ri kk ikke kkk ke kek ker erk ek ree ee kek amounts contributed on behalf of employees by employer m pursuant to salary reduction agreements shall be excluded from the employees' gross_income in the year of the contribution to the extent such amounts do not exceed the applicable limits described in the code this ruling has not addressed whether plan x meets the of the nondiscrimination requirements of sec_403 code where applicable in either form or operation ruling does not extend to any operational violations of sec_403 by plan x now or in the future this a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joygr b floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose l a
